902 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manuel OTERO, Petitioner-Appellant,v.Kitty HAWK, Warden, Respondent-Appellee.
No. 89-6618.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1990.Decided April 13, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Joseph C. Howard, District Judge.  (C/A No. 89-220-HC-H)
Manuel Otero, appellant pro se.
E.D.N.C.
AFFIRMED AS MODIFIED.
Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Manuel Otero, a Mariel Cuban detainee, filed a form petition seeking release from federal custody pursuant to 28 U.S.C. Sec. 2241.  The petition is unclear with respect to his status, the procedural posture of prior actions, and whether he seeks bail or parole.  Further, Otero presented no evidence of administrative exhaustion to the district court.


2
In view of these filings we are unable to address the merits of any claims Otero seeks to make.  Accordingly, we modify the district court's judgment to reflect that the petition is dismissed without prejudice so that Otero may refile demonstrating administrative exhaustion and clarifying his status.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 In all likelihood, the most appropriate remedial administrative scheme for Otero to pursue is the one set out in 8 C.F.R. Sec. 212.12 (1989)